                                                                       Case 3:20-cv-00451-MMD-CLB Document 1 Filed 08/03/20 Page 1 of 4


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Prime Park Vista, LLC
                                                                   7

                                                                   8                               UNITED STATES DISTRICT COURT

                                                                   9                                      DISTRICT OF NEVADA

                                                                  10   DARIUS M. THOMPSON                                   Second Judicial District
                                                                                                                            Court Case No. CV20-01055
                                                                  11                                 Plaintiff,             Dept. 15
3960 Howard Hughes Parkway, Suite 600




                                                                  12   vs.                                                  DEFENDANT PRIME PARK VISTA,
                                                                                                                            LLC’S PETITION FOR REMOVAL OF
                                        Las Vegas, Nevada 89169




                                                                  13   PRIME PARK VISTA, LLC, a Delaware                    CIVIL ACTION
                                                                       corporation; DOES I-V, inclusive,
                                                                  14
                                                                                                     Defendants.
                                                                  15

                                                                  16   TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA

                                                                  17          In accordance with 28 U.S.C. §§ 1331, 1332, 1441 and 1446, Defendant PRIME PARK

                                                                  18   VISTA, LLC. (“Defendant”), by and through its counsel, the law firm Tyson & Mendes LLP,

                                                                  19   hereby removes to this Court, Case No. CV20-01055, currently pending in Department No. 15 of

                                                                  20   the Second Judicial District Court, Washoe County, Nevada (the “Action”). The removal of the

                                                                  21   Action is based on the following grounds:

                                                                  22          1.      Plaintiff Darius M. Thompson (“Plaintiff”) filed his Complaint in the Second

                                                                  23   Judicial District Court for Washoe County, Nevada on July 13, 2020. A copy of Plaintiff’s

                                                                  24   Complaint is attached as Exhibit 1.

                                                                  25          2.      In his Complaint, Plaintiff asserts causes of action for negligence. Id.

                                                                  26          3.      This Court has original jurisdiction over the Action pursuant to 28 U.S. Code

                                                                  27   § 1332(a)(1), diversity of citizenship. Plaintiff is an individual and a resident of Washoe County,

                                                                  28   Nevada. Defendant is a Delaware corporation, with its headquarters in New York City, New

                                                                                                                        1
                                                                       Case 3:20-cv-00451-MMD-CLB Document 1 Filed 08/03/20 Page 2 of 4


                                                                   1   York. Therefore, complete diversity exists in this matter.

                                                                   2          4.      On May 7, 2020, Plaintiff sent Defendant a settlement demand for an amount

                                                                   3   greater than $75,000. See Attached Exhibit 2.

                                                                   4          5.      Based on the allegations in Plaintiff’s Complaint and Plaintiff’s May 7, 2020

                                                                   5   letter demanding that Defendant pay Plaintiff $195,000 to settle his claim, the amount in

                                                                   6   controversy in this action clearly exceeds $75,000.00. Therefore, Defendant meets the monetary

                                                                   7   requirement laid out in 28 U.S. Code § 1332(a)(1).

                                                                   8          6.      Defendant meets the requirements for removal to federal court as outlined in 28

                                                                   9   U.S.C. § 1446(b),

                                                                  10          7.      A copy of the Complaint and Summons were served on Defendant on July 14,

                                                                  11   2020. Therefore, it has been less than thirty (30) days since Defendant received a copy of the
3960 Howard Hughes Parkway, Suite 600




                                                                  12   initial pleading setting forth the claims for relief upon which the Action is based.
                                        Las Vegas, Nevada 89169




                                                                  13          8.      Defendant has not yet responded to the Complaint.

                                                                  14          9.      Defendant is the sole named defendant in Plaintiff’s Complaint other than

                                                                  15   fictitious “DOE Defendants”.

                                                                  16          10.     A true and correct copy of this Notice of Removal is being filed this date with the

                                                                  17   Clerk of the Second Judicial District Court of the State of Nevada, in and for the County of

                                                                  18   Washoe.

                                                                  19          DATED this 3rd day of August 2020.

                                                                  20                                                     TYSON & MENDES LLP

                                                                  21
                                                                                                                         /s/ Christopher A. Lund
                                                                  22                                                     THOMAS E. MCGRATH
                                                                                                                         Nevada Bar No. 7086
                                                                  23                                                     CHRISTOPHER A. LUND
                                                                                                                         Nevada Bar No. 12435
                                                                  24                                                     3960 Howard Hughes Parkway, Suite 600
                                                                                                                         Las Vegas, Nevada 89169
                                                                  25                                                     Tel: (702) 724-2648
                                                                                                                         Attorneys for Defendant Prime Park Vista, LLC
                                                                  26

                                                                  27

                                                                  28

                                                                                                                         2
                                                                       Case 3:20-cv-00451-MMD-CLB Document 1 Filed 08/03/20 Page 3 of 4


                                                                   1                                   CERTIFICATE OF SERVICE

                                                                   2                 The undersigned, an employee of Tyson & Mendes LLP, hereby certifies that on

                                                                   3   the 3rd day of August 2020, a copy of the foregoing DEFENDANT PRIME PARK VISTA,

                                                                   4   LLC’S PETITION FOR REMOVAL OF CIVIL ACTION, was served electronically to all

                                                                   5   parties of interest through the Court's CM/ECF system as follows:

                                                                   6   William R. Kendall, Esq.
                                                                       137 Mt. Rose Street
                                                                   7   Reno, NV 89509
                                                                       Attorney for Plaintiff
                                                                   8
                                                                                                                   /s/ Kathryn Savage-Koehm
                                                                   9                                               An employee of Tyson & Mendes LLP

                                                                  10

                                                                  11
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                        Las Vegas, Nevada 89169




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      3
                                                                       Case 3:20-cv-00451-MMD-CLB Document 1 Filed 08/03/20 Page 4 of 4


                                                                   1                                INDEX OF EXHIBITS
                                                                   2

                                                                   3                                                                       PAGE
                                                                       EXHIBIT                     DESCRIPTION OF EXHIBIT                 NUMBER
                                                                   4

                                                                   5      1      Plaintiff’s Complaint                                     1-6

                                                                   6
                                                                          2      May 7, 2020 Settlement Demand                             7 - 10
                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                        Las Vegas, Nevada 89169




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                 4
